Citation Nr: 1122149	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, laceration, profundus tendon and medial slip of profundus tendon for the right fifth finger (right fifth finger disability). 

2.  Entitlement to an initial evaluation greater than 10 percent for cervical spondylosis.  

3.  Entitlement to an initial evaluation greater than 10 percent for status post right Achilles tendon rupture repair and status post right ankle sprain (right ankle disability).  


REPRESENTATION

Veteran represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to August 1979 and from May 1983 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  His claims file was subsequently transferred to the RO in Roanoke, Virginia.  The February 2008 rating decision granted service connection for cervical spondylosis and a right ankle disability and assigned initial 10 percent evaluations.  It also continued a previously assigned noncompensable evaluation for a right fifth finger disability.  

The issues of entitlement to increased evaluations for degenerative joint disease of the thoracolumbar spine, a left ankle sprain, a scar from a right Achilles tendon repair, and entitlement to service connection for right hip pain have been raised by the record in the Veteran's April 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial evaluation greater than 10 percent for cervical spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the competent and credible evidence of record indicates that the Veteran's right fifth finger disability is currently manifested by limitation of motion and ankylosis at the proximal interphalangeal (PIP) joint.  

2.  Throughout the pendency of the appeal, the competent and credible evidence of record shows that the Veteran's right ankle disability is currently manifested by moderate limitation of plantar flexion without ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the service-connected right fifth finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5156, 5227, 5230 (2010).  

2.  The criteria for a disability rating greater than 10 percent for the service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.40, 4.45, 4.71a, DC 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 129 S.Ct. 1696; 556 U.S. __ (2009).

There is no initial VCAA notice letter of record.  With regard to the cervical spondylosis and right ankle disability claims, service connection claim was granted and the Veteran appealed the downstream issues of the initial disability ratings assigned.  Since the underlying claims have been more than substantiated, they have been proven, § 5103(a) notice is no longer required because its intended purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

With regard to the right fifth finger disability claim, although there is no VCAA letter of record, in October 2007, the RO received a "Notice acknowledgement and response for the benefits delivery at discharge program" form.  In it, VA had informed the Veteran that he had been provided with a notice regarding the evidence and information needed to substantiate his claim for benefits.  The Veteran signed the form and by checking a box, indicated that he had no other information or evidence to provide.  

Under the presumption of administrative regularity, it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the Court found that the presumption of regularity applied to VA.  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  As there is a notice acknowledgement form of record, and the Veteran has made no assertion that he did not receive notice, the presumption of administrative regularity is not rebutted.  

Although the presumption of administrative regularity is not rebutted, it is unclear whether the VCAA notice that the RO is presumed to have issued contained information regarding how to substantiate an increased evaluation claim or of the process by which initial disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Defective content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders  487 F.3d at 889.  In this case Veteran has demonstrated actual knowledge of what is required to substantiate his increased evaluation claim.  In an April 2011 letter, he stated that he "can no longer extend [his] finger to the extent that [he] once could and this causes discomfort, loss of functional ability and at times presents as a hazard by getting in the way or getting caught in or against objects."  Thus, there is no prejudice to the Veteran, nor has he so asserted.  Id.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA has been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  VA treatment records have been procured and associated with his claims file.  He did not identify any private health care providers from whom VA could obtain records.  He underwent VA examinations for the claimed disabilities in December 2007.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his increased evaluation claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Increased Evaluation Claims

A. Increased Evaluation Claims, Generally

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  

Where an increase in the disability rating is at issue, as is the case with the Veteran's right fifth finger claim, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, that the rule articulated in Francisco does not apply to the Veteran's cervical spondylosis and right ankle claims, because the appeal of these issues is based on the assignment of an initial evaluation following an initial award of service connection for these disabilities.  Fenderson v. West, 12 Vet. App. 119, 126  (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

B.  Right Fifth Finger

The Veteran asserts that he is entitled to a higher rating for his service-connected right fifth finger disability, currently assigned a noncompensable evaluation under DC 5230, limitation of motion of the ring or little finger.  38 C.F.R. § 38 C.F.R. § 4.71a, DC 5230.  

Under DC 5230, a noncompensable rating is warranted for any limitation of motion of the ring or little finger on the major or minor hand.  Id.  There is no higher disability evaluation available under DC 5230.  Id.  

DC 5227, ankylosis of the ring or little finger, is also potentially applicable.  Under DC 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring or little finger on the major or minor hand.  38 C.F.R. § 4.71a, DC 5227.  There is no higher disability evaluation available under DC 5227.  Id.  When evaluating ankylosis of the little finger, the Board may consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  Id., at Note.  

As discussed below, the Veteran's disability is evaluated as noncompensable regardless of whether it is evaluated as limitation of motion or ankylosis, and he is still able to move his right fifth finger.  Therefore, the Board finds that the RO's selection of DC 5230 is appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  

A compensable rating for a fifth finger disability requires amputation.  See 38 C.F.R. § 4.71a, DC 5156.  Under DC 5156, amputation of the little finger, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the PIP joint or proximal thereto.  38 C.F.R. § 4.71a, DC 5156.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, DC 5156, at Note.  
In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, DC 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and PIP joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and PIP joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Id at Note (3)(ii).  Note (3)(iii) indicates that if only the metacarpophalangeal or PIP joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  Id., at Note (3)(iii).  

In December 2007, the Veteran underwent a VA general medical examination.  The physician noted that in 1975, he had a repair of a flexor tendon and had a residual flexion deformity at the PIP joint.  Upon examination, he had a 60 degree palmar flexion deformity of the PIP joint.  He had no tenderness to palpation or swelling.  He was diagnosed with status post right little finger tendon repair.  An x-ray was taken, and it showed "some" ankylosis of the fifth finger PIP joint with some radial deviation.  There is no other post-service medical evidence pertinent to his right fifth finger disability.  

The record shows that the Veteran has some ankylosis of the right fifth finger PIP joint.  As noted above, this condition cannot be evaluated as an amputation under DC 5156 because there is no evidence showing that his metacarpophalangeal joint is also ankylosed.  If only the PIP joint is ankylosed, it may be rated as unfavorable ankylosis if certain limitation of motion requirements are met.  38 C.F.R. § 4.71, Note (3)(iii) preceding DC 5216.  Regardless, a noncompensable evaluation is the maximum available evaluation for favorable or unfavorable ankylosis of the right fifth finger.  38 C.F.R. § 4.71a, DC 5227.  

The evidence of record shows that the Veteran has, at worst, favorable or unfavorable ankylosis of the right fifth PIP joint.  In the absence of additional ankylosis of the metacarpophalangeal joint, his disability may not be rated as an amputation.  38 C.F.R. § 4.71, Note (3)(iii) preceding DC 5216.  Thus, he is not entitled to a compensable evaluation under DC 5156, 5227 or 5230.  38 C.F.R. § 4.71a, DCs 5156, 5227, 5230.  
Further, there is no evidence to show that the Veteran has limitation of motion of other digits due to his right fifth finger disability, or that it interferes with the overall function of his hand.  Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a, DC 5227 at Note.  

Lastly, in his April 2011 statement, the Veteran asserted that his right fifth finger disability caused functional impairment because he could not move it very well and it presented a hazard because it became caught in or against objects.  The Board has considered whether an increased disability rating is warranted for his right fifth finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable evaluation for his right fifth finger disability under Diagnostic Code 5230.  This is the maximum rating allowable. Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b).   

C.  Right Ankle

The Veteran asserts that he is entitled to a higher rating for his service-connected right ankle disability, currently evaluated as 10 percent disabling under DC 5299-5271, limitation of motion of the ankle.  38 C.F.R. § 4.71a.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2010).  In this case, the RO determined that the DC most analogous to the Veteran's right ankle disability is DC 5271, which pertains to limitation of motion of the ankle.  

Other potentially applicable diagnostic codes include DCs 5010 (traumatic arthritis), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy).   Diagnostic Code 5270, which pertains to ankylosis of the ankle joint, is not applicable in this case, as the Veteran has not been diagnosed with ankylosis of the right ankle.  DC 5272 is likewise inapplicable because he has not been diagnosed with ankylosis of the subastralgar or tarsal joint.  Nor has he been diagnosed with malunion of the os calcis or astralgus, and he has not had an astralgalectomy.  Therefore, DCs 5273 and 5274 are not applicable.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The Veteran had an x-ray taken in December 2007.  It showed calcific density in the distal aspect of the Achilles tendon.  As arthritis was not diagnosed or seen on an x-ray, DC 5010 is not applicable.  

In this case, the RO's choice of DC 5271 to rate the Veteran's right ankle disability is appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  

Under DC 5271, a 10 percent rating is warranted for moderate limitation of motion.  Id.  A 20 percent evaluation is warranted for marked limitation of motion.  Id.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

At his December 2007 VA general medical examination, the Veteran reported recurrent stiffness and occasional swelling in his ankle that did not prevent him from performing his activities of daily living or from being employed.  The examiner noted that the Veteran's right Achilles tendon ruptured in 1990 and was surgically repaired, and that stiffness was a residual of the surgery.  The Veteran reported no current treatment for this disability.  Upon examination, there was no swelling, deformities, or tenderness to palpation.  There was some sticking of the Achilles tendon.  His right ankle dorsiflexion and plantar flexion were 20 degrees each.  Dorsiflexion of 20 degrees is normal and plantar flexion of 45 degrees is normal.  38 C.F.R. § 4.71a, Plate II.  Thus, the Veteran has lost 25 degrees of plantar flexion.  Repetitive motion did not produce pain.  The examiner did not find pain, weakness, fatigability, decreased endurance, or incoordination.  

The Veteran's reported primary symptoms of his right ankle disability are stiffness and occasional swelling.  He retains a substantial range of ankle motion with normal dorsiflexion and 20 degrees of plantar flexion, and in the absence of any pain or functional impairment due to pain, weakness, fatigability, decreased endurance, or incoordination during motion testing, the Board finds that his right ankle disability does not produce the equivalent of marked ankle motion.  38 C.F.R. § 4.71a, DC 5271; see also DeLuca, 8 Vet. App. at 202.  

The Veteran has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b).   

D.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right fifth finger and right ankle disabilities is inadequate.  It does not appear that the Veteran has "exceptional or unusual" disabilities; instead, he disagrees with the assigned evaluations for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of limited motion of the right fifth finger are accurately captured by DC 5230, which specifically contemplates loss of motion in that digit.  His symptoms of limitation of plantar flexion of his right ankle are accurately captured by DC 5271, which specifically contemplates limitation of motion of the ankle.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.


E.  Total Rating Based Upon Individual Unemployability (TDIU) 

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the evidence does not show that the Veteran's right fifth finger or right ankle disability has caused unemployability.  The Veteran is currently employed.  In his April 2011 letter, he stated that he did not want to take strong pain medication because he did not want to dull his mental functions at work.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A compensable disability evaluation for a right fifth finger disability is denied.  

A disability evaluation greater than 10 percent for a right ankle disability is denied.


REMAND

While the Board regrets the further delay that remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran asserts that he is entitled to a higher rating for his service-connected cervical spondylosis, currently evaluated as 10 percent disabling under DC 5239, spondylolisthesis or segmental instability.  38 C.F.R. § 4.71a.  Spinal disabilities evaluated under DCs 5235-5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine, which is based on limitation of motion.  Id.  Thus, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  DeLuca, 8 Vet. App. at 202; see also Johnston, 10 Vet. App. at 84-5; 38 C.F.R. § 4.59 (2010). 

At his December 2007 VA general medical examination, the examiner found that the Veteran's cervical flexion was 40 degrees.  His left and right lateral flexion was 20 degrees bilaterally.  His left lateral rotation was 50 degrees.  His right lateral rotation was 40 degrees.  There were no pain, weakness, fatigability, decreased endurance, or flare-ups reported.  No pain was noted on with repetitive motion.  

In an April 2011 statement, the Veteran asserted that he had neck pain even while not moving.  He stated that he could not run, perform sit-ups, or stretch due to his neck pain.  Further, he stated that when he moved his neck, he had more pain, which he believed further limited his range of motion.  He also stated that he did not recall being asked about pain when his ranges of motion were being measured.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's most recent examination was in December 2007, over three years ago.  Since then, he has stated that his cervical spine disability has increased in severity.  Further, he has challenged the adequacy of the examination.  There is no other medical evidence of record that assesses the Veteran's ranges of motion and functional impairment.  Therefore, a new examination is needed to determine the current severity of his cervical spondylosis.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his cervical spondylosis.  The claims folder must be made available for the examiner to review.  All indicated tests and required x-rays, if any, should be conducted.  All pertinent pathology should be noted in the examination report.  The examiner should specifically:

a) Provide the Veteran's range of motion of his cervical spine (flexion, extension, left and right lateral flexion, left and right rotation), expressed in degrees.  

b) Determine whether the cervical spine exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express this in terms of additional degrees of limitation of motion.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


